Citation Nr: 1627243	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pneumonia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1963 to June 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in September 2010 that (1) granted service connection for coronary artery disease, with a 100 percent evaluation effective April 28, 2009, a 60 percent evaluation from August 1, 2009, and a 30 percent evaluation from August 6, 2010; denied service connection for (2) pneumonia and (3) bronchitis; and (4) deferred a decision on compensation for a kidney infection.  

In a November 2010 rating decision, the RO declined to reopen the claim of service connection for a kidney infection because new and material evidence had not been submitted.  The Veteran only appealed the denial of service connection for pneumonia and bronchitis.  In a July 2013 rating decision, service connection for bronchitis was granted with a 30 percent evaluation, effective October 22, 2009.  

Therefore, the only issue currently before the Board is the issue of entitlement to service connection for pneumonia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the June 2012 VA addendum opinion to the May 2012 VA examination is inadequate.  The examiner opined that the Veteran's recurrent pneumonia was less likely than not a result of the Veteran's service connected chronic bronchitis and was not incurred in or caused by an injury event or illness in service.  It appears the examiner based this conclusion on the premise that the Veteran did not currently have pneumonia and was not diagnosed with pneumonia in service.  

However, private and VA treatment records show the Veteran has been treated for pneumonia and pneumonia related symptoms since separation from service.  VA treatment records also show he has received pneumococcal vaccinations, which prevents pneumococcal pneumonia, since at least 2003.  While the Veteran's service treatment records (STRs) did not show a specific diagnosis of pneumonia, he did complain of symptoms associated with pneumonia, such as a productive cough, occasional chest pain, and wheezing.  Thus, a remand is necessary to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of postservice evaluations and treatment he has received for pneumonia (records of which are not already associated with the record), and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should forward the Veteran's record to the May 2012 examiner (if available or to another examiner if not) for review and an addendum opinion to ascertain the nature and likely etiology of the Veteran's pneumonia.  Based on the record, the examiner must provide a response to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has pneumonia as a result of active service or that was incurred during service and has persisted since?

In so opining, the examiner should be aware that the Veteran is not legally precluded from being awarded service connection status for pneumonia in addition to his service-connected bronchitis (for example, if in-service symptoms later manifest as two different post-service disabling conditions, the law provides that both conditions will be service connected and it is the concern of the rating specialist to ensure the conditions are compensated in a way that avoids pyramiding).  Therefore, the examiner should not consider the fact that the Veteran is already service-connected for bronchitis as being a bar to providing an opinion about whether pneumonia may be related, in any way, to service.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


